Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is in response to the correspondence filed 04/08/2020.
Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,652,025. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claim limitations of claims 1, 10 and 19 of the present application are anticipated by each of the claim limitations of claims 1, 9 and 17 of U.S. Patent No. 10,652,025. Further each of the claim limitations of claims 2-9, 11-18 and 20 of the present application are anticipated by each of the claims limitations of claims 1-8, 9-16 and 17-18, respectively, of U.S. Patent No. 10,652,025.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “the host is configured to …” in claim 13.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 13, the claim limitation “the host is configured to …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 10-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0149798 to Yamagami (retrieved from Applicant’s IDS) in view of US 2013/0138904 to Min (retrieved from Applicant’s IDS) in further view of US 2001/0020254 to Blumenau et al. (hereinafter Blumenau) (retrieved from Applicant’s IDS).
As to claims 1, 10 and 19, Yamagami teaches a data storage device, comprising: a storage medium including a first subset configured to store user data (FIG. 1 and paragraphs 42, 50, 90 and 118, user data interpreted as the journals storing data which is used by the user to locate a particular snapshot) and a second subset configured to store snapshot data (FIG. 1, paragraphs 30 and 35, stored snapshot data); a controller (FIG. 1, controller 140) configured to: receive, from a host operably coupled to the data storage device, a command for the snapshot data stored in the second subset (paragraphs 30, 37 and 38, controller receives operations which come from the host); and execute the command (paragraphs 30, 32, 37 and 38, execution of the operation received from the host).
Yamagami does not explicitly teach a command to overwrite the data.
However, Min teaches a command to overwrite the data (paragraphs 9 and 10, issued overwrite request which overwrite the stored data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Yamagami to include the method of overwriting data as taught by Min in order to preserve and/or reuse storage space therefore increasing the efficiency of the storage system.
Yamagami and Min do not explicitly teach verifying an authenticity of the command and, in response to the verification of the authenticity of the command, executing the command.
However, Blumenau teaches verifying an authenticity of the command (paragraph 68, authenticating the request received from the host) and, in response to the verification of the authenticity of the command, executing the command (paragraphs 63, 68 and 90, wherein the operation is allowed access or proceeds in response to verifying the request).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Yamagami and Min to include the method of verifying a command as taught by Blumenau in order to prevent access and/or manipulation of stored data by an unauthorized or malicious user thus increasing the overall security of the data storage system.
As to claims 2 and 11, Blumenau teaches wherein the controller is configured to verify the authenticity of the command by verifying that the command has been signed with a predetermined cryptographic key (paragraph 73, 76 and 78 wherein verification is performed based on whether the message is signed with the correct access key).
As to claim 3, Blumenau teaches wherein the predetermined cryptographic key is generated by the data storage device and provided to the host device during an initial configuration of the data storage device (paragraphs 74 and 75, access key is received from the storage system by the host and the access keys can be provided in advance or upon entering the network).
As to claim 4, Blumenau teaches wherein the predetermined cryptographic key is provided to the host device over an encrypted communication channel (paragraph 75, wherein the access key is encrypted then sent over the network).
As to claims 5 and 14, Blumenau teaches wherein the controller is configured to ignore the command if the command is not verified to be authentic (paragraph 90, does not respond if there is no match indicating the request is not authentic).
As to claims 6, 15 and 20, Yamagami teaches wherein the controller is further configured to: receive, from the host, an instruction to update the snapshot data in the second subset with modified (paragraphs 14, 76 and 134 updating the snapshot).
As to claims 8 and 17, Yamagami teaches wherein the second subset is one of a partition, a mount point, or an address range of the storage medium (paragraph 62, partition).
As to claim 12, Blumenau teaches wherein the predetermined cryptographic key is generated by the storage controller (paragraphs 74 and 75, access key is received from the storage system by the host and the access keys can be provided in advance or upon entering the network) and provided to the host device over an encrypted communication channel (paragraph 75, wherein the access key is encrypted then sent over the network).
As to claim 13, Blumenau teaches wherein the host is configured to sign the command with the predetermined cryptographic key (paragraph 84 access key used to encrypt the random number sent with the I/O request for verification).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagami in view of Min in view of Blumenau in further view of US 2005/0114402 to Guthrie, II (hereinafter Guthrie) (retrieved from Applicant’s IDS).
As to claims 7 and 16, Yamagami, Min and Blumenau do not explicitly teach wherein the controller is further configured to generate a notification to the host when the snapshot data has consumed a predetermined portion of a capacity of the second subset.
However, Guthrie teaches wherein the controller is further configured to generate a notification to the host when the snapshot data has consumed a predetermined portion of a capacity of the second subset (paragraph 48, alert generated when a particular portion has been used).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Yamagami, Min and Blumenau to include the method .

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagami in view of Min in view of Blumenau in further view of US 2014/0149793 to Zaslavsky et al. (hereinafter Zaslavsky) (retrieved from Applicant’s IDS).
As to claims 9 and 18, Yamagami, Min and Blumenau do not explicitly teach wherein the storage medium is a flash memory.
However, Zaslavsky teaches wherein the storage medium is a flash memory (paragraph 22, flash).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Yamagami, Min and Blumenau to include the flash memory as taught by Zaslavsky in order to allow the ability to save data when power is not present or lost therefore increasing the efficiency of the storage system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497